DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyasu (JP2016-018093; IDS 05/28/2020).
Toshiyasu discloses a resin composition for an antireflection film, method of producing an antireflection film and method of producing a pattern using the antireflection film. Toshiyasu discloses the resin composition for an antireflection film comprising (A) a polyether sulfone resin, (B) a crosslinking agent and (C) an ultraviolet ray absorbing compound. (Para, 0008). Toshiyasu discloses the polyether sulfone resin (A) used is a polyether sulfone resin having a skeleton in which an aromatic group is bonded by a sulfone group and an ether group. (Para, 
Toshiyasu discloses examples of formulating the antireflection layer composition using a polyether sulfone resin. (Para, 0133-0137). Toshiyasu also illustrates the structure of example polyether sulfone resins used in formulating the antireflection layer. (Para, 0137-0138). In particular the structure TINUVIN460 that is illustrated as a polyether sulfone resin used in formulating the antireflection layer teaches and/or suggest the limitations of claim 1 wherein in the formula (1) wherein, in the formula (1), Ar1 represents an aromatic heterocyclic group having a valency of m and having 5 to 20 ring atoms; m is an integer of 1 to 11; Ar2 is a group bonding to a carbon atom of the aromatic heteroring in Ar1 and represents an aromatic carbocyclic group having 6 to 20 ring atoms and having a valency of (n+1) or an aromatic heterocyclic group having 5 to 20 ring atoms and having a valency of (n+1); n is an integer of 0 to 12, wherein in a case in which m is no less than 2, a plurality of Ar2s are identical or different from each other, and a plurality of n's are identical or different from each other; and R1 represents a monovalent organic group having 1 to 20 carbon atoms, a hydroxy group, a halogen atom, or a nitro group, wherein in a case in which R1 is present in a plurality of number, a plurality of R1s are identical or different from each other and the limitation of claims 2-8 and the limitations of claim 20 directed to a compound. 

Toshiyasu goes on to disclose a patterning method where the resin composition for antireflection film is coated on a substrate to form a film, the film is heated, and then a photosensitive resin composition is formed on a surface of the film opposite to the substrate to form a film. (Para, 0089). Toshiyasu discloses the process also comprises a step of exposing at least part of the film and then developing a film of the exposed photoresist resin composition to form a pattern. (Para, 0089). While, Toshiyasu does not explicitly disclose a step of etching the underlying substrate, one of ordinary skill in the art would have reasonably ascertained from the disclosures of Toshiyasu that an etching step would necessarily follow development of the resist, as it is well known in the art of photolithography processes that the resist pattern formed us typically used as an etch mask to transfer a desired pattern to an underlying substrate such as a semiconductor substrate as a next step in forming a desired semiconductor device. Toshiyasu also explicitly teaches this process is applicable in forming pixels for a solid-state 
Therefore, claims 1-11 and 13-19 would have been obvious to one of ordinary skill in the art at the time of filing of the present application in view of the explicit disclosures and illustrations of Toshiyasu as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures of Toshiyasu as discussed above. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyasu as applied to claims 1-11 and 13-20 in paragraph 4 above, and further in view of Aqad (US 2016/0016872).
The disclosures and illustrations of Toshiyasu as discussed above fail to teach and/or suggest the limitation of claim 12. However, the disclosures of Toshiyasu further in view of the disclosures of Aqad provide such teachings. 
Aqad is directed to resins for resist underlayers used in semiconductor manufacturing processes. (Abstract). Aqad explains, the present polymeric reaction products are useful in the manufacture of various electronic devices, such as in a process of forming a patterned layer comprising disposing a layer of the underlayer composition described above on a substrate; removing organic solvent to form a polymeric underlayer; disposing a layer of a photoresist on the polymeric underlayer; exposing the photoresist layer to actinic radiation through a mask; developing the exposed photoresist layer to form a resist pattern; and transferring the pattern to the polymeric underlayer to expose portions of the substrate. (Para, 0027). Aqad discloses the underlayer composition may applied on a variety of device substrates including OLED substrates semiconductor wafers and the like may be used. (Para, 0029). Aqad discloses after being deposited on the substrate, the polymeric underlayer is optionally baked at a relatively low temperature to remove any solvent and other relatively volatile components from the underlayer. ≦150° C., preferably from 60 to 125° C., and more preferably from 90 to 115° C. The baking time is typically from 10 sec. to 10 min., preferably from 30 sec. to 5 min., and more preferably from 6 to 90 sec. (Para, 0030). Aqad also discloses when the substrate is a wafer, such baking step may be performed by heating the wafer on a hot plate. (Para, 0030). 
Aqad discloses after curing of the polymeric underlayer, one or more processing layers such as photoresists, silicon-containing layers, hardmask layers, bottom antireflective coating (or BARC) layers, and the like, may be disposed on the cured underlayer. (Para, 0033). Aqad discloses, a photoresist may be disposed, such as by spin coating, directly on the surface of the cured underlayer. (Para, 0033).  Aqad discloses after coating on the cured underlayer, the photoresist layer is then imaged or exposed using patterned actinic radiation, and the exposed photoresist layer is then developed using the appropriate developer to provide a patterned photoresist layer. (Para, 0033). Aqad discloses the pattern is next transferred from the photoresist layer to the underlayer by an appropriate etching technique and then the pattern is transferred to the substrate and the cured underlayer is removed by appropriate etching techniques known in the art, such as by plasma etching. (Para, 0033). Aqad discloses the cured underlayer is then removed using conventional techniques and the electronic device substrate is then processed according to conventional means. (Para, 0033). 
Aqad discloses that in the alternative, the cured underlayer may be used as the bottom layer of a multilayer resist process. (Para, 0034). Aqad explains that in such a process, a layer of the polymeric reaction product is disposed on a substrate and cured as described above. (Para, 0034). Aqad discloses next, one or more middle layers are disposed on the cured underlayer such as a silicon-containing layer or a hardmask layer is disposed directly on the cured underlayer including a silicon-BARC, or an inorganic silicon layer such as SiON or SiO2 which may be deposited on the underlayer by chemical vapor deposition (CVD). (Para, 0034). Aqad discloses any suitable hardmask may be used and may be deposited on the underlayer by  or hardmask layer, followed by removal of any remaining patterned cured underlayer to provide a patterned substrate. (Para, 0034). The disclosures of Toshiyasu further in view of these disclosures of Aqad teach and/or suggest the limitation of claim 12. 
It would have been obvious to one of ordinary skill in the art at the time of filing the present application by Applicant to modify the disclosures of Toshiyasu in view of the disclosures of Aqad because both are directed to resist underlayer compositions used to improve patterning resolution for pattering photoresist layers and Aqad discloses a method where additional layers may be used to provide even greater precision in the patterning process which are applicable to a method as disclosed in Toshiyasu. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899